Citation Nr: 1738408	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-31 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for testicular cancer, to include as due to exposure to a toxic herbicide agent and/or hazardous chemicals.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to a toxic herbicide agent and/or hazardous chemicals.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to September 1974.

The above-captioned matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In a February 2013 decision, the Board denied the reopening of the Veteran's claim of service connection for testicular cancer based upon new and material evidence.  Additionally, the Board reopened, but denied the issue of entitlement to service connection for prostate cancer.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court vacated the Board's February 2013 decision insofar as it denied reopening the claim of entitlement to service connection for testicular cancer and denied entitlement to service connection for prostate cancer.  These issues were remanded to the Board for consideration consistent with the July 2014 memorandum decision. 

In March 2015 and June 2016, the Board remanded these claims for further development.  After further development, these issues are now ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's testicular cancer was not shown in service or for many years thereafter, and is not related to service, to include exposure to any herbicide, hazardous chemicals, and/or waste.

2.  The Veteran's prostate cancer was not shown in service or for many years thereafter, and is not related to service, to include exposure to any herbicide, hazardous chemicals, and/or waste.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for testicular cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that he was exposed to Agent Orange and other hazardous chemicals, including trichloroethylene (TCE), while serving at Andersen Air Force Base in Guam, and that his prostate and testicular cancers are related to such exposure.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  However, prostate and testicular cancers are not subject to this presumption.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Nevertheless, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

VA regulations state that a veteran who served in certain specific locations, most commonly in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary. 3 8 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as ischemic heart disease, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, chloracne or other acneform diseases consistent with chloracne, porphyria cutanea tarda, multiple myeloma, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers and, as potentially relevant here, prostate cancer.  38 C.F.R. § 3.309(e).  However, service connection for testicular cancer is not warranted on a presumptive basis under 38 C.F.R. § 3.309(e).

Additionally, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2016).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

Upon review of all evidence of record, the Board finds that the Veteran's service connection claims should be denied.  

As an initial matter, service connection is not warranted based on exposure to toxic herbicides, as there is insufficient evidence to recognize such exposure.  In this case, the Veteran states that his claim is based upon his service in Guam and does not contend that he had any active service in the Republic of Vietnam, and/or was stationed at any base subject to the presumptions listed in 38 C.F.R. § 3.307(a)(6) during the Vietnam era.  As such, he is not entitled to a presumption of exposure to herbicides, and therefore presumptive service connection for prostate cancer under 38 C.F.R. § 3.307(a)(6) is not for application.

With specific regard to his primary assertion that he was exposed to toxic herbicides while on Guam, the Board notes the Veteran's DD-214 and personnel records indicate that he operated heavy machinery and performed duties that included excavation and surveying.  However, while the Veteran would have been in contact with the soil and water supply, there is no evidence of soil and/or water contamination.  In arriving at this conclusion, the Board finds that VA has followed its procedures and inquired with the Federal agencies as to whether Agent Orange or other herbicides and chemicals were used, tested, or stored on Guam and/or Andersen Air Force Base (AFB).  Specifically, in December 2009, the Compensation and Pension (C&P) Service stated that a listing of herbicide use and test sites outside Vietnam was provided to its office by the Department of Defense (DOD), and that this list contained 71 sites within the United States and in foreign countries where herbicide/Agent Orange use or testing is acknowledged, but that the list did not contain names of participants, references to routine base management activities such as range management, brush clearing, etc., and that DOD had advised that such small scale herbicide applications had not been compiled into a list.  

The C&P Service further stated that, regarding the Veteran's service, there was no listing of herbicide use or testing in Guam with the exception of a brief period of storage during the Korean War.  The C&P Service noted that commercial herbicides are used on every military base in the world and that these do not fall under the statutes and regulations governing presumptive service connection for tactical herbicide exposure.  The C&P Service further noted that tactical herbicide use was terminated in Vietnam during early 1971, and that the remaining stores were shipped to Johnston Island for incineration.  Therefore, it was not likely that the Veteran was exposed to tactical herbicides on Guam in 1973-74.  

Further, in January 2010, the Joint Services Records and Research Center (JSRRC) indicated that the Veteran's unit maintained a detachment on Guam from August 1973 through May 6, 1974.  However, to the extent the Veteran contends that he was exposed to herbicides and chemicals during the construction of a radar installation, his unit history did not document the construction of a radar installation.  Instead, it only reported surveying at the Naval Communications Station.  The unit history also did not document the use of herbicides and chemicals, and DOD sources indicated that tactical herbicides were not used, tested, disposed of or stored on Guam between August 1973 and December 1974.  

Additionally, with respect to the Veteran's claims of exposure to chemicals such as TCE and hazardous waste, the evidence is insufficient to establish exposure.  The Board notes that no evidence has been received from any official organization, including the 36th Wing, Guam Air Force Base Public Affairs Office, Headquarters Air Form/AAII (FOIA) at the Pentagon, Guam Solid Waste Authority, and/or the Guam EPA Department, to indicate that hazardous chemicals and waste were treated and disposed at Anderson AFB.  

In considering whether the Veteran was exposed to herbicides and hazardous chemicals, the Board acknowledges that the Veteran's statements, literature, articles, and reports to support his contentions.  However, while the Veteran is competent to report observations regarding his contact with the soil and water supply, the Board finds that his statements are largely speculative, rely on assumptions that are not established, and are of little probative value in light of the findings discussed above.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  Further, to the extent that the Veteran is alleging that the soil and water supply were actually contaminated, the Board finds that the Veteran is not competent to make this determination as this requires a scientific determination and generally must be established by scientific findings and expert opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet.App. 465, 469 (1994).

The Veteran has also submitted internet materials, news reports and other documents suggesting soil and water contamination based upon the use of herbicides and chemicals.  Nevertheless, this evidence is less persuasive, as these materials do not place the alleged use at the time of the Veteran's service on Guam.  As such, it would be speculative to assume, based on the submitted materials, that herbicides and other hazardous chemicals were present between December 31, 1973 and May 6, 1974, when the Veteran was stationed there.  Next, the cited documents suggest herbicides and hazardous chemicals were used in Guam for many years, but this is not based on any evidence from the Department of Defense or the U.S. government and is mere conjecture.  Thus, none of these materials confirms the Veteran's alleged herbicide exposure during service in Guam. 

Additionally, the Veteran has submitted copies of previous Board decisions in which service connection for conditions such as diabetes mellitus were granted based upon presumed Agent Orange exposure at Anderson AFB in the 1960s.  However, these Board decisions are not a confirmation that herbicides were used in Guam in the 1960s.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered non-precedential in nature.  Instead, each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Moreover, apart from the lack of precedential value, because different evidence in the case of another veteran may have resulted in the grant of service connection, the prior Board decisions do not compel the conclusion that the facts in those cases call for the grant of service connection in all cases.  Lastly, there is some indication in the medical records that the Veteran was exposed to Agent Orange during service.  Nevertheless, the Board finds these records to be less probative as it appears this finding was based upon the Veteran's reported history of exposure, as opposed to a detailed review of the Veteran's service records or formal investigation.  

As such, despite the evidence offered by the Veteran to the contrary, the Board finds the preponderance of the evidence establishes that the Veteran was not exposed to tactical herbicides, to include Agent Orange, or any other hazardous chemicals or waste during his service on Guam.  Therefore, service connection cannot be granted on this basis.  

Although the Veteran's prostate and testicular cancers are not related to toxic herbicide exposure, the Veteran may still establish service connection for these disorders if the evidence otherwise indicates a relationship between his disorders and active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is not otherwise warranted for these conditions based on the evidence of record.

The Veteran's service treatment records do not report any injuries or complaints of testicular or prostate symptoms during service.  Specifically, his July 1974 separation examination and report of medical history do not report any injury, diagnosis, or complaints related to the Veteran's testicles or prostate.  Next, the first indication of a testicular disorder was not until he was diagnosed with cancer in 1987.  Moreover, the first indication of prostate cancer was not documented until 2005.  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of prostate and testicular symptoms.  However, the Veteran does not assert that his prostate and testicular cancers and related symptoms were continuous since service.  Therefore, continuity of symptomatology has not been established.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, in a December 2016 VA examination, the examiner conducted a thorough physical examination of the Veteran and his service and medical records, and took a detailed medical history from the Veteran.  The examiner opined that it was less likely than not that Veteran's prostate and testicular cancers were related to service, or to any in-service exposure to chemicals or hazardous waste.  In support, the examiner noted that testicular cancers are "caused by maldescended testes, abnormalities of testicular development, and genetic factors."  Further, the examiner opined that the Veteran's cancers were not related to any herbicide or chemical exposure as there is no evidence to support such exposure.  

The Board notes that to the extent there is some indication in the Veteran's VA treatment records that his cancers may be related to active duty, the Board places less probative value on this evidence as it appears these records merely document the Veteran's asserted etiology, and the credibility of such assertions is low.  Further, there is no indication that the medical providers reviewed any of the Veteran's service treatment records, nor did they provide a rational for their opinions.  

The Board also acknowledges the statements from the Veteran regarding the etiology of his prostate and testicular cancers, which he asserts was caused by exposure to herbicides and chemicals while stationed in Guam, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his cancers may be the result of service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his disorders.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for prostate and testicular cancer, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Moreover, as discussed below, the Veteran has been provided with a VA examination pursuant to the Board's June 2016 remand instructions.

Additionally, it is noted that this appeal was remanded by the Board in March 2015 and June 2016 in order to obtain outstanding service and medical treatment records, information pertaining to the use treatment, and disposal of chemicals and hazardous waste in Guam, and a VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all outstanding service treatment and medical records were obtained.  Further, the RO made numerous attempts to various governmental agencies to obtain all relevant information pertaining to the use treatment, and disposal of chemicals and hazardous waste in Guam.  However, no responses were received and further attempts would be futile.  As such, the RO made a formal finding regarding the unavailability of these records.  Additionally, the Veteran was provided with a VA examination in December 2016, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

Service connection for testicular cancer, to include as due to exposure to a toxic herbicide agent and/or other chemicals is denied.

Service connection for prostate cancer, to include as due to exposure to a toxic herbicide agent and/or other chemicals is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


